Citation Nr: 1724218	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO. 02-02 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for Hepatitis C. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from March 1973 to June 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2000 rating decision of the RO in Boston, Massachusetts.

In May 2003, the Veteran presented testimony at a Board hearing chaired by a Veterans Law Judge who is no longer employed at the Board. The Veteran was notified by letter dated August 3, 2016, that he could attend another Board hearing to be conducted by the Veterans Law Judge who would decide his appeal. He responded indicating that he did not wish to attend another Board hearing. 

In July 2004, April 2006, and May 2010, the Board remanded this issue for evidentiary development, and it has since been returned to the Board for further appellate action. The Board remanded a claim of entitlement to service connection for a psychiatric disorder in May 2010, and that claim was subsequently granted by the RO, completely resolving that appeal. The Board also denied service connection for arthritis and a thyroid disorder in April 2006. The Board's decision with respect to those matters is final. See 38 C.F.R. § 20.1100 (2016). 

The Veteran attempted to appoint an unaccredited Agent as his representative. The Board notified him in April 2017 that Agents must be accredited by VA. This notice informed him of other options he could pursue if he wished to be represented. In correspondence received in May 2017, the Veteran elected to proceed in this appeal without representation.


FINDING OF FACT

Hepatitis C is not related to service or to any service-connected disability.


CONCLUSION OF LAW

Hepatitis C was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This may be demonstrated by establishing chronicity in service or by notation in service with continuity of symptomatology after service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Hepatitis C is not included among the enumerated chronic diseases. Therefore, the presumption of service connection and the provisions permitting establishment of service connection through notation in service and continuity of symptomatology after service are not for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The Veteran primarily asserts that he was infected with hepatitis C in service due to use of infected inoculation equipment such as air gun injectors. He also contends that the hepatitis he was treated for in service was hepatitis C. 

VA's adjudication procedure manual states that hepatitis A was previously called infectious hepatitis; hepatitis B was previously called serum hepatitis; and hepatitis C was previously called non-A non-B hepatitis. Hepatitis C is clinically asymptomatic as an acute disease; chronic disease develops in 80 percent of cases following the acute phase; and, diagnosis is generally made incidentally many years later. M21-1, Part III, Subpart iv. 4.1.2a. 

Risk factors for development of hepatitis C include transfusion of blood or blood product before 1992, organ transplant before 1992, or hemodialysis; tattoos,
body piercing, and acupuncture with non-sterile needles; intravenous drug use; high-risk sexual activity; intranasal cocaine use; accidental exposure to blood by percutaneous exposure or on mucous membranes; sharing of toothbrushes or shaving razors; and immunization with a jet air gun injector. However, it is clarified that, despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically possible. M21-1, Part III, Subpart iv. 4.1.2e.

Service treatment records reveal that the Veteran was admitted to hospital for hepatitis in January 1974. The Veteran was hospitalized from January 29, to February 26, 1974. A February 26, 1974, Profile Rating identifies Australian antigen. The Board observes that this is a type of hepatitis B. See Dorland's Illustrated Medical Dictionary 105 (31st ed. 2007). On October 18, 1974, he was treated for two lacerations on the skull, each about one-inch in length. These were cleaned and bandaged. Stiches were removed on October 29, 1974. 

A March 19, 1974, military personnel records reveals that the Veteran had been suspected of being a drug user/abuse in December 1973 by his previous commander. The report recommends reclassification to non-nuclear responsibility. 

A November 13, 1974, Joint Dispensary note reveals no evidence of recent drug abuse and no dependence test was warranted. The March 27, 1975, service separation examination reveals normal clinical findings for the abdomen and viscera. 

An April 14, 1975, Mental Hygiene Consultation conducted in conjunction with service separation proceedings reveals the Veteran was referred from the Drug Detoxification Service with the notation that he had drug problems in the past but was well-motivated to discontinue his longstanding pattern of drug abuse. The Veteran felt he had many problems underlying his drug abuse, and was desirous of speaking to a psychiatrist about them. The Veteran alleged he had been involved in abuse of many illicit substances. He also purported to be a heavy and frequent abuser of alcohol. He reported that his years in high school were very different from those of his contemporaries. Instead of having friends of school age, he alleged his associates were musicians who were on a "trip with speed." The examiner assessed borderline character as manifested by poor peer relationships, poor self-image, a history of multiple drug abuse, inability to form friends, and poor motivation for continued military service. The examiner found no indication that the Veteran should be admitted to, or processed through, medical channels.

After service, a January 29, 1999, Consultation Sheet reveals the Veteran was positive for hepatitis C. He noted a past history of intravenous drug use and hepatitis in 1973 (VBMS record 12/27/1976). 

A March 5, 1999, Psychology Note reveals the Veteran's closest friend died in Germany by falling out of a moving convoy truck. According to the Veteran, after this, his job performance declined precipitously, he became involved in heavy drug and alcohol use, and he was in "a lot of fights" (VBMS record 03/07/1995). 

The Veteran reported in a statement received in September 1999 that he was diagnosed with hepatitis B due to intravenous drug use in January of 1974 (VBMS record 09/21/1999). 

An October 24, 1998, Clinical Note reveals hepatitis B in remission (VBMS record 11/08/1999). 

A February 28, 1992, Discharge Summary reveals the Veteran began drug abuse in his early twenties (VBMS record 09/15/2000). 

The Veteran testified in May 2003 that his use of drugs began after certain in-service incidents and stressful events happened to him (VBMS record 05/20/2003). 

A February 22, 2010, Physician Note reveals that the Veteran informed the examiner that he first used heroin at age 15 and used it sporadically while in the military (VBMS record 03/18/2011). 

The report of a VA Hepatitis Examination dated April 2011 reveals the Veteran stated that he used intravenous heroin once with a "clean needle." He felt that he contracted hepatitis C from active duty, specifically from the vaccine "guns" that were used for multiple injection on multiple people sequentially. The examiner opined that the Veteran's current hepatitis C was not caused by or a result of his military service. The examiner reasoned that, while he served during the era when immunization guns were being used, according to medical treatise research, patients with acute symptomatic hepatitis C develop those symptoms within 6-12 weeks (incubation period). He was inducted in March 1973 and was sent to Germany in July or August of 1973. Thus, the 6-12 week incubation period was exceeded in either case. The examiner attributed hepatitis C in the Veteran's case to drug use/abuse. The examiner noted a 1997 psychology note indicating the Veteran had overdosed on heroin in the service. He also admitted to snorting drugs in the past. According to the examiner, hepatitis virus can be and is frequently transmitted via shared and contaminated straws and other shared snorting devises. The examiner concluded that the Veteran's hepatitis C is due to or a result of his drug use/abuse.

An April 21, 2011, VA Liver Examination reveals the Veteran's account that he was not using drugs or alcohol prior to the military, but the examiner noted records indicating that he dropped out of school and traveled with musicians who were using drugs (VBMS record 05/10/2011).

After granting service connection for PTSD, the RO sought a medical opinion that would address a secondary service connection etiology for hepatitis C. 

The report of a VA Liver Examination dated October 2014 reveals the examiner's opinion that the Veteran's hepatitis C is not at least as likely as not (50 percent or greater probability) proximately due to or the result of PTSD-associated alcohol/opioid/cocaine dependence. The rationale was that he was diagnosed with PTSD based on a traumatic episode that occurred in October 1974. His drug use began before that traumatic episode. In his military personnel record there is a document dated March 19, 1974. It states "Individual was suspected of being a drug user/abuser in December 1973 by Previous Commander." "Individual was found with Mandrax [methaqualone] in his possession on 28 February 1974." Therefore there is evidence that his drug abuse problem began before the traumatic episode for which PTSD was diagnosed and this calls into question the assertion that the PTSD "led to his cocaine abuse and contracting Hepatitis C."

After a review of all of the evidence, the Board finds that hepatitis C is not related to service, to include a resolved hepatitis B infection incurred therein, and is not related to any service-connected disability.

Regarding direct service connection, the evidence establishes that the Veteran had hepatitis B in service, which was treated and resolved, but he did not have hepatitis C. the April 2011 examiner's opinion is against the actual incurrence of hepatitis C in service. 

Regarding secondary service connection, while the evidence conclusively relates the incurrence of hepatitis C to intravenous or intranasal drug use, and while VA law generally precludes service connection where a disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs, the Board acknowledges that service connection could be established where the drug abuse resulting in hepatitis C is shown to be a symptom of a service-connected disability, such as PTSD. However, the October 2014 examiner's opinion is decidedly against such a relationship, and the Board finds that the examiner's opinion is in accord with the facts in this case. 

The Board acknowledges that the Veteran has generally asserted in pursuit of his claim that his drug abuse began after the in-service stressful event which resulted in his PTSD. The Board acknowledges its obligation to read the filings of this pro se claimant liberally. See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).

While the Veteran is competent to describe the date of his initial drug use, he has not been consistent in reporting these facts. As noted by the October 2014 examiner, he had been suspected of abusing drugs as early as 1973. Moreover, the Board also observes his statement to a physician in February 2010 that he first used heroin at age 15 and used sporadically while in the military (VBMS record 03/18/2011).

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements provided by the Veteran, the context of the statements must be considered. A statement made in support of a claim for benefits, such as the Veteran's hearing testimony, naturally may be colored by self-interest, which any VA claimant has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

The Board notes that, in contrast, there is no apparent benefit to the Veteran in reporting the February 2010 account, other than providing a historical perspective to assist the physician in medical assessment and treatment. Because that account was presented in the context of routine medical evaluation, it seems likely that he would report events carefully and accurately. The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons. Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Veteran's competency is not at issue on this point. Rather, it is the credibility and accuracy of the Veteran's hearing testimony and similar statements which the Board finds is lacking. The Board is persuaded that the Veteran's drug use started before his service entirely, and that the opinion of the October 2014 examiner is factually substantiated. 

There is no medical opinion that purports to relate hepatitis C to service or to any service-connected disability. The only evidence in favor of a relationship to service or a service-connected disability comes from the Veteran's lay assertions. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

The Board finds that relating a current diagnosis of hepatitis C to a distinct viral entity, or variant in service, is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires knowledge of the potential causes and variations of hepatitis, and the inherently medical question of how a resolved hepatitis B infection in service may have contributed to bring about remote hepatitis C. These are not matters which are capable of lay observation. Moreover, the Veteran's assertion that hepatitis C is related to his service-connected PTSD is based on non-credible assertions that his intravenous and intranasal drug use began in service rather than before service. 

In sum, the Board finds that, although the Veteran had hepatitis B in service and, although he has a current diagnosis of hepatitis C, there is no etiologic relationship between the current hepatitis C and service or a service-connected disability.

As the only competent evidence regarding the essential element of a nexus between the current disorder and service or service-connected disability finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for hepatitis C is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in June 2006, October 2006, January 2009, August 2008, October 2008, May 2010, August 2010, and March 2011. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

The RO has also obtained a thorough medical examination and medical opinion. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In this case, the RO substantially complied with the Board's remand instructions by obtaining a medical opinion addressing the etiology of hepatitis in relationship to the Veteran's acknowledged history of drug use/abuse. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim and he was informed of the information and evidence necessary to substantiate the claim. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for hepatitis C is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


